THE COURT.
[1] This cause refers to the same street improvement proceedings and is in every respect, both as to the facts and as to the law involved, identical with and controlled by case No. 10085, Woodill v. City of Glendale, ante, p. 564 [282 P. 797], this day decided. Upon authority of that case, for all the reasons set forth therein and upon the same grounds, the judgment herein, which passed for defendants upon the sustaining of their demurrers, without leave to amend, is hereby affirmed. *Page 790